                   27:3-9      Rule 401, 403     26:17-27:2; 27:10-          Overruled Counter-
                               Unfair prejudice, 27:17                       designation of
                               misleading the                                26:19-27:2 is
                               jury                                          allowed, all other
                                                                             counter-designation
                                                                             is excluded.

       As explained herein, Defendants’ Objections to Plaintiff’s Amended Designation of

Deposition Transcripts to be Used at Trial (ECF No. 56) and Plaintiff’s Objection to Defendants’

Designations of Deposition Transcripts to be Used at Trial (ECF No. 64) are both GRANTED IN

PART AND DENIED IN PART.

       In accordance with the directions previously provided in the July 25, 2019 Trial Management

Order (ECF No. 68), counsel shall prepare the relevant deposition transcripts to be used at trial to

reflect the above rulings.

       SO ORDERED.

                                                     /s/ George Z. Singal
                                                     United States District Judge

Dated this 30th day of July, 2019.




                                                 5
